      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 1 of 32




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                 :
 CLIFFORD HARRIS, ANDREW
 KANTACK, and GERALD DAVIS on                    : Case No. 21-cv-1999
 behalf of themselves and all others
 similarly situated,                             :

                                                 :       CLASS ACTION COMPLAINT
                                 Plaintiffs,
                                                 :          JURY TRIAL DEMANDED
 v.
                                                 :
 USA WASTE-MANAGEMENT
 RESOURCES, LLC,                                 :

                                 Defendant.      :


       Plaintiffs Clifford Harris, Andrew Kantack, and Gerald Davis (“Plaintiffs”), by and

through their attorneys, upon personal knowledge as to themselves and their own acts and

experiences, and upon information and belief as to all other matters, allege as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiffs bring this Class Action Complaint (“Complaint”) against Defendant USA

Waste-Management Resources, LLC (“Waste Management” or “Defendant”), individually and on

behalf of all others similarly situated based on Defendant’s failure to properly safeguard Waste

Management’s current and former employees’ (and their dependents’) personally identifiable

information (“PII”), including full names, dates of birth, driver’s license numbers, and social

security numbers or National IDs.

       2.      Waste Management is the largest waste management company in the United States,

providing solid waste and recycling services to millions of residential, commercial, industrial, and

municipal customers.



                                                 1
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 2 of 32




        3.      On January 21, 2021, Waste Management detected “suspicious activity” on its

network. It later determined that between January 21, 2021 and January 23, 2021, an unauthorized

party gained access to Waste Management’s network and acquired files containing the sensitive

PII of Waste Management’s current and former employees, as well as their dependents (the “Data

Breach”). The Data Breach exposed the PII of more than 268,000 individuals.

        4.      Inexplicably, Waste Management did not provide notice to victims of the data

breach until May 28, 2021, when it mailed data breach notices to those individuals whose PII was

accessed by unauthorized third parties.

        5.      Waste Management did not adequately safeguard Plaintiffs’ PII , and now Plaintiffs

and numerous current and former employees (and their dependents) are the victims of a significant

data breach that will negatively affect them for the rest of their lives.

        6.      Waste Management is responsible for allowing this data breach through its failure

to implement and maintain reasonable network safeguards, its unreasonable data retention policies,

and its failure to comply with industry-standard data security practices.

        7.      Waste Management had numerous statutory, regulatory, contractual, and common

law obligations to keep Plaintiffs’ and the Class Members’ PII confidential, safe, secure, and

protected from unauthorized disclosure or access. For example, in the Waste Management Code

of Conduct, Waste Management states: “We respect the privacy of our customers, co-workers and

business partners. We handle personally identifiable information and other information with

proper care and diligence. We comply with our privacy and other internal policies, contractual

obligations and applicable privacy and data protection laws. These laws cover how to responsibly

collect, store, use, share, transfer and dispose of personally identifiable information.” 1


1
 Waste Management Code of Conduct, April 2021, available at: https://sustainability.wm.com/downloads/WM_
Code_of_Conduct.pdf (last accessed June 16, 2021).


                                                    2
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 3 of 32




        8.        Plaintiffs and those similarly situated relied upon Waste Management to maintain

the security and privacy of the PII entrusted to it as part of the condition of employment. Plaintiffs

and Class Members reasonably expected and understood that Waste Management would comply

with its obligations to keep the information secure and safe from unauthorized access, and to delete

PII that was not reasonably necessary to hold for a legitimate business purpose.

        9.        As a result of Waste Management’s failures, Plaintiffs and the Class Members are

at a significant risk of identity theft, financial fraud, and/or other identity-theft or fraud, imminently

and for years to come.

        10.       Plaintiffs and members of the proposed Class have suffered actual and imminent

injuries as a direct result of the data breach. The injuries suffered by Plaintiffs and the proposed

Class as a direct result of the data breach include: (a) theft of their personal data; (b) costs

associated with the detection and prevention of identity theft; (c) costs associated with time spent

and the loss of productivity from taking time to address and attempt to monitor, ameliorate,

mitigate and deal with the consequences of the data breach and the stress, nuisance and annoyance

of dealing with all issues resulting from the data breach; (d) the imminent injury arising from

potential fraud and increased risk of identity theft posed by their personal data being placed in the

hands of the ill-intentioned hackers and/or criminals; (e) damages to and diminution in value of

their personal data entrusted to Waste Management; (f) the retention of the reasonable value of the

PII entrusted to Waste Management; and (g) the continued risk to their personal data which

remains in the possession of Waste Management and which is subject to further breaches so long

as Waste Management fails to undertake appropriate and adequate measures to protect the PII in

its possession.

        11.       Plaintiffs seek to remedy these injuries, and prevent their future occurrence, on




                                                    3
         Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 4 of 32




behalf of themselves and all similarly situated persons whose personal data was compromised and

stolen as a result of the data breach.

           12.      Accordingly, Plaintiffs, on behalf of themselves and other members of the

Nationwide Class and Employee Sublass (as defined infra), assert claims for negligence, implied

contract, unjust enrichment, and seeks injunctive relief, declaratory relief, monetary damages, and

all other relief as authorized in equity or by law.

                                                  THE PARTIES

Plaintiff Clifford Harris

           13.      Plaintiff Clifford Harris is a natural person and a resident of Illinois. From 1997 to

2005, Plaintiff Harris was an employee of Defendant Waste Management at the Lombard, Illinois

location. In June 2021, Plaintiff Harris received a letter from Waste Management dated May 28,

2021 notifying him that his PII that was provided to Defendant during the course of his

employment had been illegally accessed during the Data Breach. 2

           14.      Plaintiff Harris entrusted his PII to Waste Management during the course of his

employment with the reasonable expectation and understanding that Waste Management would

take, at a minimum, industry-standard precautions to protect, maintain, and safeguard that

information from unauthorized users or disclosure, and would timely notify him of any data

security incidents related to him.

           15.      The letter Plaintiff Harris received dated May 28, 2021, informed him that the PII

compromised in the breach included full names, dates of birth, driver’s license numbers, and Social

Security Numbers or National IDs.

           16.      The letter offered to provide him with a limited one-year subscription to the credit



2
    A copy of Plaintiff Harris’s notice letter from Waste Management is attached as Exhibit 1.


                                                           4
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 5 of 32




monitoring and identity protection service, Experian. However, this purported remedy is

insufficient because it does not prevent fraud, but rather monitors for it. Furthermore, the one-year

subscription is insufficient as the data included in the breach is permanently compromised, and

Plaintiff Harris will remain at risk for identify theft indefinitely. Thus, following the expiration of

the one-year subscription, Plaintiff Harris will be forced to pay out of pocket for credit monitoring,

which will be necessary for the rest of his life.

        17.    Since learning about the breach, Plaintiff Harris has suffered and continues to suffer

emotional anguish and distress, including but not limited to fear and anxiety related to the breach

of his PII.

        18.    Furthermore, Plaintiff Harris has spent time reviewing his financial statements and

credit card account information to determine whether there has been any fraudulent activity on his

accounts. Plaintiff also intends to take additional steps to place fraud alerts on his credit reports.

He will continue to spend additional time every month to review his statements due to the increased

risk of identity theft posed by the unlawful disclosure of his PII.

        19.    Finally, Plaintiff Harris has experienced fraudulent activity on his account that

started in February 2021. He has been the victim of three separate incidents where an unauthorized

third party has attempted to open a new credit card account in his name. One of the incidents

included an attempt to use his information on the “dark web.” Following notification of these

incidents, Plaintiff Harris had to take time to change his passwords and account information.

Plaintiff Andrew Kantack

        20.    Plaintiff Andrew Kantack is a natural person and a resident of Florida. Plaintiff

Kantack is a former employee of Defendant Waste Management, where he was employed from

May 2007 to January 2008 at the Jacksonville, Florida location. In June of 2021, Plaintiff Kantack




                                                    5
         Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 6 of 32




received a letter from Waste Management dated May 28, 2021, notifying him that the PII he

provided to Defendant during the course of his employment had been accessed during the Data

Breach. 3

           21.      Plaintiff Kantack entrusted his PII to Waste Management with the reasonable

expectation and understanding that Waste Management would take, at a minimum, industry-

standard precautions to protect, maintain, and safeguard that information from unauthorized users

or disclosure, and would timely notify him of any data security incidents related to him.

           22.      The letter Plaintiff Kantack received dated May 28, 2021, informed him that the PII

compromised in the breach included full names, dates of birth, driver’s license numbers, and Social

Security Numbers or National IDs.

           23.      The letters offered to provide him with a limited one-year subscription to the credit

monitoring and identity protection service, Experian. However, this purported remedy is

insufficient because it does not prevent fraud, but rather monitors for it. Furthermore, the one-year

subscription is insufficient as the data included in the breach is permanently compromised, and

Plaintiff Kantack will remain at risk for identity theft indefinitely. Thus, following the expiration

of the one-year subscription, Plaintiff Kantack will be forced to pay out of pocket for credit

monitoring, which will be necessary the rest of his life.

           24.      Since learning about the breach, Plaintiff Kantack has suffered and continues to

suffer emotional anguish and distress, including but not limited to fear and anxiety related to the

breach of his PII.

           25.      Furthermore, Plaintiff Kantack has spent approximately 40 hours reviewing his

personal information and accounts after learning of the Data Breach. This time has included



3
    A copy of Plaintiff Kantack’s notice letter from Waste Management is attached as Exhibit 2.


                                                           6
         Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 7 of 32




reviewing his financial statements and credit card account information to determine whether there

has been any fraudulent activity on these accounts, and Plaintiff Kantack has taken additional steps

to place fraud alerts on his credit reports and monitoring services, changing passwords, signing up

for new monitoring services, and ordering a new credit card. He will continue to take additional

time every month to review his statements due to the increased risk of identity theft posed by the

unlawful disclosure of his PII.

Plaintiff Gerald Davis

           26.      Plaintiff Gerald Davis is a natural person and a resident of Indiana. Plaintiff is a

former employee of Defendant Waste Management, where he was employed from August 2010 to

December 2012 at the Louisville, Kentucky location. In June of 2021, Plaintiff Davis received a

letter from Waste Management dated May 28, 2021 notifying him that the PII he provided during

the course of his employment had been accessed during the Data Breach. 4

           27.      Plaintiff Davis entrusted his PII to Waste Management with the reasonable

expectation and understanding that Waste Management would take, at a minimum, industry-

standard precautions to protect, maintain, and safeguard that information from unauthorized users

or disclosure, and would timely notify him of any data security incidents related to him.

           28.      The letter Plaintiff Davis received dated May 28, 2021, informed him that the PII

compromised in the breach included full names, dates of birth, driver’s license numbers, and Social

Security Numbers or National IDs.

           29.      The letters offered to provide him with a limited one-year subscription to the credit

monitoring and identity protection service, Experian. However, this purported remedy is

insufficient because it does not prevent fraud, but rather monitors for it. Furthermore, the one-year



4   A copy of Plaintiff Davis’s notice letter from Waste Management is attached as Exhibit 3.


                                                           7
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 8 of 32




subscription is insufficient as the data included in the breach is permanently compromised, and

Plaintiff Davis will remain at risk for identity theft indefinitely. Thus, following the expiration of

the one-year subscription, Plaintiff Davis will be forced to pay out of pocket for credit monitoring,

which will be necessary the rest of his life.

        30.    Since learning about the breach, Plaintiff Davis has suffered and continues to suffer

emotional anguish and distress, including but not limited to fear and anxiety related to the breach

of his PII.

        31.    Furthermore, Plaintiff Davis has spent time reviewing his financial statements and

account information to determine whether there has been any fraudulent activity on his accounts.

He has also taken additional steps to place fraud alerts on his credit reports. He will continue to

take additional time every month to review his statements due to the increased risk of identity theft

posed by the unlawful disclosure of his PII.

Defendant Waste Management

        32.    Waste Management is a limited liability company organized under the laws of New

Jersey and headquartered with its principal place of business located in Houston, Texas. Upon

information and belief, Waste Management is a wholly owned subsidiary of the publicly traded

corporation, Waste Management, Inc. Service of process is proper on Waste Management at 800

Capital Street, Suite 3000, Houston, Texas 77002.

                                   JURISDICTION & VENUE

        33.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2), as

modified by the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1711, et seq., because

at least one member of the Class, as defined below, is a citizen of a different state than Waste

Management, there are more than 100 putative Class Members and the amount in controversy




                                                  8
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 9 of 32




exceeds $5,000,000, exclusive of interest and costs.

       34.     This Court has general personal jurisdiction over Waste Management because

Waste Management’s principal place of business is in Houston, Texas.

       35.     Venue is proper in this District under 28 U.S.C. §§ 1391(a)(2), 1391(b)(2), and

1391(c)(2) as a substantial part of the events giving rise to the claims emanated from activities

within this District, and Defendant conducts substantial business in this District.

                                  FACTUAL ALLEGATIONS

       36.      Waste Management offers a wide range of services including solid waste and

recyclable materials collection services for residential, industrial, municipal and commercial

customers in 48 states. It serves over 20 million residential customers and over 2 million

commercial customers.

       37.     Waste Management currently has in excess of 48,000 full-time employees.

       38.     Waste Management requires its employees to provide sensitive PII as a condition

of employment. Waste Management’s employees are also required to provide the PII of their

dependents.

The Data Breach

       39.     On January 21, 2021, Waste Management detected suspicious activity on its

network.

       40.     Waste Management later determined that between January 21, 2021 and January

23, 2021, an unauthorized actor(s) accessed Waste Management’s network and acquired certain

files containing the sensitive PII of Waste Management’s current and former employees.

       41.     As of the date of filing of this Complaint, the PII of more than 268,000 individuals

was exposed in the breach. These individuals include Waste Management’s current and former




                                                 9
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 10 of 32




employees, as well as the dependents of certain current and former employees. Impacted Plaintiffs

and current and former employees worked at Waste Management facilities throughout the country.

       42.     The unauthorized actor(s) were able to gain access to Waste Management’s

network as a result of Waste Management’s failure to take necessary and required minimal steps

to secure Plaintiffs’ and the Class Members’ PII. Similarly, Waste Management’s failure to take

reasonable steps after detecting suspicious activity on January 21, 2021 allowed the criminal third

party actor(s) to maintain access to Waste Management’s network on January 22 and 23, 2021.

       43.     Despite first detecting “suspicious activity” on January 21, 2021, Waste

Management did not begin notifying victims of the breach until May 28, 2021. A copy of a sample

notice letter filed with the California Attorney General is attached hereto as Exhibit 4.

       44.     The notice letters offer victims of the breach one free year of credit and identity

monitoring services through Experian.

Plaintiffs and the Class Have Been Injured and Face Substantial Risk of Future Injury

       45.     Plaintiffs’ and Class Members’ stolen personal data represents essentially one-stop

shopping for identity thieves. The unauthorized access by the hackers has provided cyber criminals

with the tools to perform the most thorough identity theft—they have obtained all the essential PII

to mimic the identity of the user.

       46.     Criminals often trade stolen PII on the “cyber black market” for years following a

breach. Cybercriminals can also post stolen PII on the internet, thereby making such information

publicly available.

       47.     The ramifications of Waste Management’s failure to keep Plaintiffs’ and Class

Members’ PII secure are long lasting and severe. Because many of the data points stolen are

persistent—for example, Social Security number, National ID, name, and date of birth—criminals




                                                10
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 11 of 32




who purchase the PII belonging to Plaintiffs and the Class Members do not need to use the

information to commit fraud immediately. The PII can be used or sold for use years later, and as

such Plaintiffs and Class Members will remain at risk for identity theft indefinitely.

         48.      According to the Federal Trade Commission (“FTC”), identity theft wreaks havoc

on consumers’ finances, credit history, and reputation and can take time, money, and patience to

resolve. 5 Identity thieves use stolen personal information for a variety of crimes, including credit

card fraud, phone or utilities fraud, and bank and finance fraud. 6

         49.      Identity thieves may commit various types of crimes such as immigration fraud,

obtaining a driver’s license or identification card in the victim’s name but with another’s picture,

applying and opening credit card accounts, and/or using the victim’s information to obtain a

fraudulent tax refund or fraudulent unemployment benefits. The United States government and

privacy experts acknowledge that it may take years for identity theft to come to light and be

detected.

         50.      Recently, the FTC has released its updated publication on protecting PII for

businesses, which includes instructions on protecting PII, properly disposing of PII, understanding

network vulnerabilities, implementing policies to correct security problems, using intrusion

detection programs, monitoring data traffic, and having in place a response plan.

         51.      The FTC has, upon information and belief, brought enforcement actions against

businesses for failing to protect PII. The FTC has done this by treating a failure to employ



5
  See Taking Charge, What to Do If Your Identity is Stolen, FTC, 3 (2012), http://www.consumer.ftc.gov/articles/pdf-
0009-taking-charge.pdf (last visited June 17, 2021).
6
  https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft. The FTC defines identity theft as “a fraud
committed or attempted using the identifying information of another person without authority.” 16 CFR § 603.2. The
FTC describes “identifying information” as “any name or number that may be used, alone or in conjunction with any
other information, to identify a specific person,” including, among other things, “[n]ame, social security number, date
of birth, official State or government issued driver's license or identification number, alien registration number,
government passport number, employer or taxpayer identification number.” Id.


                                                         11
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 12 of 32




reasonable measures to protect against unauthorized access to PII as a violation of the FTC Act,

15 U.S.C. § 45.

        52.     General policy reasons support such an approach. A person whose personal

information has been compromised may not see any signs of identity theft for years. According to

the GAO Report:

        [L]aw enforcement officials told us that in some cases, stolen data may be held for
        up to a year or more before being used to commit identity theft. Further, once stolen
        data have been sold or posted on the Web, fraudulent use of that information may
        continue for years. As a result, studies that attempt to measure the harm resulting
        from data breaches cannot necessarily rule out all future harm. 7

        53.     Waste Management knew, or should have known, the importance of safeguarding

the PII entrusted to it and the foreseeable consequences if its data security systems were breached.

Waste Management failed, however, to take adequate cyber security measures to prevent the Data

Breach from occurring.

        54.     Plaintiffs and the Class Members are at constant risk of imminent and future fraud,

identity theft, and misuse of their PII for many years in the future as a result of the Defendant’s

actions and the Data Breach. They have suffered real and tangible loss, including but not limited

to the loss in the inherent value of their PII, the loss of their time as they have had to spend

additional time monitoring accounts and activity, and additional economic loss to mitigate the

costs of injuries realized as a result of the breach.

Defendant Acknowledges the Impact of this Data Breach on Plaintiffs and the Class

        55.     It is common sense that the criminals who breached Waste Management’s systems

and acquired the victims’ PII did so for the purpose of using that data to commit fraud, theft, and

other crimes, or for the purpose of the selling or providing the PII to other individuals intending to


7
   See https://www.govinfo.gov/content/pkg/GAOREPORTS-GAO-07-737/html/GAOREPORTS-GAO-07-737.htm
(last visited June 17, 2021).


                                                   12
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 13 of 32




commit fraud, theft, and other crimes. Given that this is the reason such PII is sought by criminals,

it is similarly common sense that Plaintiffs and the Class Members have already suffered injury

and face a substantial risk for imminent future injury.

       56.     Waste Management acknowledges the risk faced by victims of the breach. This is

evidenced by Waste Management’s extension of one year of credit and identity monitoring

services to victims of the breach. It is common sense that Waste Management would not spend

money procuring such services for victims of the Data Breach if such victims were not harmed

and/or did not face a substantial risk of imminent harm.

       57.     Similarly, Waste Management’s notice letter implicitly acknowledges harm faced

by Data Breach victims by stating: “We also encourage you to remain vigilant against incidents of

identity theft and fraud, to review your account statements, and to monitor your free credit reports

for suspicious activity.”

       58.     Furthermore, the notification letters sent to Plaintiffs and Class Members include a

document titled “STEPS YOU CAN TAKE TO PROTECT PERSONAL INFORMATION.” In

addition to the information discussed above, this document informs victims that they may wish to

place initial or extended fraud alerts on credit files or obtain a credit freeze by contacting each of

the three major credit reporting bureaus.

       59.     Waste Management acknowledges that victims following the advice to obtain a

credit freeze will be further inconvenienced and harmed as a result of taking these reasonable steps

to prevent future harm. Specifically, it states that “you should be aware that using a credit freeze

to take control over who gets access to the personal and financial information in your credit report

may delay, interfere with, or prohibit the timely approval of any subsequent request or application

you make regarding a new loan, credit, mortgage, or any other account involving the extension of




                                                 13
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 14 of 32




credit.”

The Value of Private Information and Effects of Unauthorized Disclosure

           60.    Waste Management knew or should have known that the protected PII it acquires

is highly sensitive and of significant value to those who would use it for wrongful purposes.

           61.    PII is a valuable commodity to identity thieves, particularly when it is aggregated

in large numbers and when multiple types of information for a single user are combined. As the

FTC recognizes, identity thieves can use this information to commit an array of crimes including

identity theft, and medical or financial fraud. 8 Indeed, a robust “cyber black market” exists in

which criminals openly post stolen PII and other protected financial information on multiple

underground Internet websites, commonly referred to as the “dark web.”

           62.    At an FTC public workshop in 2001, then-Commissioner Orson Swindle described

the value of a consumer’s personal information as follows:

           The use of third party information from public records, information aggregators and even
           competitors for marketing has become a major facilitator of our retail economy. Even
           [Federal Reserve] Chairman [Alan] Greenspan suggested here some time ago that it’s
           something on the order of the life blood, the free flow of information. 9

           63.    Individuals rightfully place a high value not only on their PII, but also on the

privacy of that data. Researchers have already begun to shed light on how much individuals value

their data privacy – and the amount is considerable.

           64.    PII has been valued on the dark web at approximately $1 per line of information.10

           65.    One study on website privacy determined that U.S. consumers valued the restriction




8
  https://www.identitytheft.gov/warning-signs-of-identity-theft (last visited on June 17, 2021).
9
   FEDERAL TRADE COMMISSION, The Information Marketplace: Merging and Exchanging Consumer Data,
transcript available at http://www.ftc.gov/news-events/events-calendar/2001/03/information-marketplace-merging-
exchanging-consumer-data (last visited June 17, 2021).
10
          https://www.pacetechnical.com/much-identity-worth-black-market/#:~:text=Personally%20identifiable%20
information%20is%20sold,at%20a%20fast%20food%20joint. (last visited on June 17, 2021).


                                                      14
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 15 of 32




of improper access to their personal information between $11.33 and $16.58 per website. The

study also determined that “[a]mong U.S. subjects, protection against errors, improper access, and

secondary use of personal information is worth US$30.49 – $44.62.” 11 This study was done in

2002, almost twenty years ago. The sea-change in how pervasive the Internet is in everyday lives

since then indicates that these values—when associated with the loss of PII to bad actors—would

be exponentially higher today.

          66.     Beside the monetary damage sustained, consumers may also spend anywhere from

approximately 7 hours to upwards to over 1,000 hours trying to resolve identity theft issues. 12

The Sort of PII at Issue Here is Particularly Valuable to Hackers

         67.      Credit card and bank account numbers are tempting targets for hackers. However,

information like dates of birth and Social Security numbers are even more attractive to hackers;

they are not easily destroyed and can be easily used to perpetrate identity theft and other types of

fraud.

         68.      The unauthorized disclosure of Social Security numbers can be particularly

damaging, because Social Security numbers cannot easily be replaced. In order to obtain a new

Social Security number a person must prove, among other things, that he or she continues to be

disadvantaged by the misuse. Thus, no new Social Security number can be obtained until the

damage has been done.

         69.      Furthermore, as the Social Security Administration (“SSA”) warns:

         Keep in mind that a new number probably will not solve all your problems. This is
         because other governmental agencies (such as the IRS and state motor vehicle
         agencies) and private businesses (such as banks and credit reporting companies)

11
   Hann, Hui, et al, The Value of Online Information Privacy: Evidence from the USA and Singapore, at 17. Oct.
2002, available at https://www.comp.nus.edu.sg/~ipng/research/privacy.pdf (last visited June 17, 2021).
12
   https://www.lifelock.com/learn-identity-theft-resources-how-long-does-it-take-to-recover-from-identity -theft.html
#:~:text=And%20ID%20theft%20recovery%20is,more%20resolving%20identity%20theft%20problems. (last visted
on June 17, 2021).


                                                        15
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 16 of 32




         likely will have records under your old number. Along with other personal
         information, credit reporting companies use the number to identify your credit
         record. So using a new number will not guarantee you a fresh start. This is
         especially true if your other personal information, such as your name and address,
         remains the same.

         If you receive a new Social Security Number, you should not be able to use the old
         number anymore.

         For some victims of identity theft, a new number actually creates new problems. If
         the old credit information is not associated with your new number, the absence of
         any credit history under the new number may make more difficult for you to get
         credit. 13

         70.      Criminals can, for example, use Social Security numbers to create false bank

accounts, open credit card accounts, or file fraudulent tax returns. 14 Former and current Waste

Management employees (as well as their dependents) whose Social Security numbers have been

compromised will and already have spent time contacting various agencies, such as the Internal

Revenue Service and the Social Security Administration. They also now face a real and imminent

substantial risk of identity theft and other problems associated with the disclosure of their Social

Security number and will need to monitor their credit and tax filings for an indefinite duration.

         71.      Again, because the information Defendant allowed to be compromised and taken is

of such a durable and near-permanent quality, the harms to Plaintiffs and the Class will continue

to grow, and Plaintiffs and the Class will continue to be at substantial risk for further imminent

and future harm.

         72.      As a result of Waste Management’s failure to prevent the Data Breach, Plaintiffs

and Class Members have suffered and will continue to suffer injuries, including loss of time and

productivity through efforts to ameliorate, mitigate, and deal with the future consequences of the



13
   SSA, Identity Theft and Your Social Security Number, SSA Publication No. 05-10064 (Dec. 2013), available at
http://www.ssa.gov/pubs/EN-05-10064.pdf (last visited June 17, 2021).
14
   When fraudulent tax returns are filed, the requirements for a legitimate taxpayer to file their tax returns with the
IRS increase, including the necessity to obtain and utilize unique PIN numbers just to be able to file a tax return.


                                                         16
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 17 of 32




Data Breach; theft of their valuable PII; the imminent and certainly impending injury flowing from

fraud and identity theft posed by their PII being placed in the hands of criminals; damages to and

diminution in value of their PII that was entrusted to Defendant with the understanding the

Defendant would safeguard the PII against disclosure; and continued risk to Plaintiffs’ and the

Class Members’ PII, which remains in the possession of Defendant and which is subject to further

breaches so long as Defendant fails to undertake appropriate and adequate measures to protect the

PII that was entrusted to it.

Data Breaches Have Become More Prevalent

        73.      The frequency of cyberattacks has increased significantly in recent years. 15

        74.      In fact, “Cyberattacks rank as the fastest growing crime in the US, causing

catastrophic business disruption. Globally, cybercrime damages are expected to reach US $6

trillion by 2021.” 16

        75.      Cybersecurity Ventures, a leading researcher on cybersecurity issues, “expects

global cybercrime costs to grow by 15 percent per year over the next five years, reaching $10.5

trillion USD annually by 2025, up from $3 trillion USD in 2015. This represents the greatest

transfer of economic wealth in history, risks the incentives for innovation and investment, is

exponentially larger than the damage inflicted from natural disasters in a year, and will be more

profitable than the global trade of all major illegal drugs combined.” 17




15
   See https://www.accenture.com/_acnmedia/PDF-96/Accenture-2019-Cost-of-Cybercrime-Study-Final.pdf#zoom=
50 (last visited June 17, 2021).
16
   https://www.isaca.org/resources/news-and-trends/industry-news/2020/top-cyberattacks-of-2020-and-how-to-build
-cyberresiliency (last visited June 17, 2021) (citing Cybersecurity Ventures, https://cybersecurityventures.
com/hackerpocalypse-cybercrime-report-2016).
17
   https://cybersecurityventures.com/hackerpocalypse-cybercrime-report-2016 (last visited June 17, 2021).


                                                      17
      Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 18 of 32




        76.      As noted in recent reports by Deloitte and Interpol, cyberattacks have greatly

increased in the wake of the COVID-19 pandemic. 18

Defendant Had a Duty to Protect Plaintiffs’ and Class Members’ PII

        77.      Waste Management knew or should have known it was and continues to be an ideal

target for cyberattacks. This is based on Waste Management’s knowledge of information such as

its own failure to take reasonable steps to maintain the security of its data, the value of the PII it

stored, the quantity of PII it stored, and the prevalence of data breaches in recent years.

        78.      By requiring the production of, collecting, obtaining, using, and deriving benefits

from Plaintiffs’ and the Class Members’ PII, Waste Management assumed certain legal and

equitable duties and knew or should have known that it was responsible for the diligent protection

of the PII it collected and stored.

        79.      As a wholly owned subsidiary of a highly successful publicly traded company with

a market capitalization of roughly $50 billion, Waste Management had the resources to invest in

the necessary data security and protection measures. Yet, it failed to undertake adequate analyses

and testing of its own systems, adequate personnel training, and other data security measures to

avoid the failures that resulted in the Data Breach.

        80.      Waste Management is aware of the importance of security in maintaining personal

information, and the value individuals place on keeping their PII secure.

        81.      Realizing its duty with respect to PII, the notification letters sent to Class Members

acknowledge the importance of data security and Waste Management’s duty to the Class Members,

stating that Waste Management “take[s] the confidentiality, privacy, and security of information



18
   https://www2.deloitte.com/ch/en/pages/risk/articles/impact-covid-cybersecurity.html (last visited June 17, 2021);
https://www.interpol.int/en/Crimes/Cybercrime/COVID-19-cyberthreats (last visited June 17, 2021).



                                                        18
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 19 of 32




in [its] care seriously.”

        82.     Despite its awareness, Waste Management did not take the necessary and required

minimal steps to secure Plaintiffs’ and the Class Members’ PII. As a result, hackers breached and

stole important PII from at least hundreds of thousands of Waste Management’s current and former

employees, as well as their dependents.

        83.     Defendant owes a further duty to its employees (and their dependents) to

immediately and accurately notify them of a breach of its systems to protect them from identity

theft and other misuse of their personal data and to take adequate measures to prevent further

breaches.

Defendant’s Post-Breach Activity was Inadequate

        84.     Immediate notice of a security breach is essential to protect people such as Plaintiffs

and the Class Members. Defendant failed to provide such immediate notice, in fact taking roughly

four months to disclose to Plaintiffs and the Class Members that there had been a breach, thus

further exacerbating the damages sustained by Plaintiffs and the Class resulting from the breach.

                               CLASS ACTION ALLEGATIONS

        85.     Plaintiffs bring all claims as Class claims under Federal Rule of Civil Procedure

23. The requirements of Federal Rule of Civil Procedure 23(a), 23(b)(1), 23(b)(2), and 23(b)(3)

are met with respect to the Class defined below.

        86.     Under Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs bring this action

as a national Class action for themselves and all members of the following Class of similarly

situated persons:

                                       The Nationwide Class

        All natural persons residing in the United States whose personal information was
        compromised in the Waste Management Data Breach, which occurred between



                                                  19
         Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 20 of 32




            approximately January 21, 2021 and January 23, 2021. 19

            87.      Plaintiffs also bring this action on behalf of the following Subclass of similarly

siuated persons:

                                                    The Employee Subclass

            All natural persons residing in the United States and currently or formerly employed by
            Waste Management whose personal information was compromised in the Waste
            Management Data Breach, which occurred between approximately January 21, 2021 and
            January 23, 2021.

            88.      The Nationwide Class and Subclass may be referred to collectively, where

appropriate, as the “Class.”

            89.       Excluded from the Class are Defendant; any entity in which Defendant has a

controlling interest, is a parent or subsidiary, or which is controlled by Defendant; and the

affiliates, legal representatives, attorneys, heirs, predecessors, successors, and assigns of

Defendant. Also excluded are the judges and court personnel in this case and any members of their

immediate families.

            90.      Plaintiffs reserve the right to modify and/or amend the Class or Subclass

definitions, including but not limited to adding additional subclasses, as necessary.

            91.      Certification of Plaintiffs’ claims for Class-wide treatment is appropriate because

Plaintiffs can prove the elements of the claims on a Class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

            92.      All members of the proposed Class are readily ascertainable in that Waste

Management has access to addresses and other contact information for all members of the Class,

which can be used to provide notice to Class Members.




19
     Plaintiffs reserve the right to amend this proposed class definition in the future.


                                                              20
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 21 of 32




       93.      Numerosity. The Class and Subclass are so numerous that joinder of all members

is impracticable. The Nationwide Class includes at least hundreds of thousands of individuals

whose personal data was entrusted to Waste Management and compromised in the Waste

Management Data Breach.

       94.      Upon information and belief, the Subclass includes at least hundreds of individuals

whose personal data was entrusted to Waste Management and compromised in the Waste

Management Data Breach.

       95.      Commonality. There are numerous questions of law and fact common to Plaintiffs

and the Class, including the following:

       •     whether Defendant engaged in the wrongful conduct alleged in this Complaint;

       •     whether Defendant’s conduct was unlawful;

       •     whether Defendant failed to implement and maintain reasonable systems and security
             procedures and practices to protect PII;

       •     whether Defendant unreasonably delayed in notifying those affected of the security
             breach;

       •     whether Defendant owed a duty to Plaintiffs and Class Members to adequately protect
             their PII and to provide timely and accurate notice of the Waste Management Data
             Breach to Plaintiffs and Class Members ;

       •     whether Defendant breached its duties to protect the PII of Plaintiffs and Class
             Members by failing to provide adequate data security and failing to provide timely and
             adequate notice of the Waste Management Data Breach to Plaintiffs and the Class
             Members;

       •     whether Defendant’s conduct was negligent;

       •     whether Defendant wrongfully or unlawfully failed to inform Plaintiffs and Class
             Members that it did not ensure that networks and security practices adequate to
             reasonably protect PII were used when handling Plaintiffs’ and the Class Members’
             PII;

       •     whether Defendant should have notified the public, Plaintiffs, and Class Members
             immediately upon learning of the Data Breach;



                                                 21
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 22 of 32




       •     whether Plaintiffs and Class Members suffered injury, including ascertainable losses,
             as a result of Defendant’s conduct (or failure to act);

       •     whether Plaintiffs and Class Members are entitled to recover damages; and,

       •     whether Plaintiffs and Class Members are entitled to equitable relief, including
             injunctive relief, restitution, disgorgement, and/or other equitable relief.

       96.      Typicality. Plaintiffs’ claims are typical of the claims of the Class in that Plaintiffs,

like all Class Members, had their personal data compromised, breached and stolen in the Waste

Management security breach. Plaintiffs and all Class Members were injured through Defendant’s

uniform misconduct described in this Complaint and assert the same claims for relief.

       97.      Adequacy. Plaintiffs and counsel will fairly and adequately protect the interests of

the Class. Plaintiffs has retained counsel who are experienced in Class action and complex

litigation. Plaintiffs have no interests that are antagonistic to, or in conflict with, the interests of

other members of the Class.

       98.      Predominance. The questions of law and fact common to Class Members

predominate over any questions which may affect only individual members.

       99.      Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Moreover, absent a class action,

most Class Members would find the cost of litigating their claims prohibitively high and would

therefore have no effective remedy, so that in the absence of class treatment, Defendant’s

violations of law inflicting substantial damages in the aggregate would go unremedied without

certification of the Class. Plaintiffs and Class Members have been injured by Defendant’s wrongful

conduct and/or action. Litigating this action as a class action will reduce the possibility of

repetitious litigation relating to Defendant’s conduct and/or inaction. Plaintiffs know of no

difficulties that would be encountered in this litigation that would preclude its maintenance as a


                                                   22
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 23 of 32




class action.

        100.     Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3), because

the above common questions of law or fact predominate over any questions affecting individual

members of the Class, and a class action is superior to other available methods for the fair and

efficient adjudication of this controversy.

        101.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A), in that the

prosecution of separate actions by the individual Class Members would create a risk of inconsistent

or varying adjudications with respect to individual Class Members, which would establish

incompatible standards of conduct for Defendant. In contrast, the conduct of this action as a Class

action conserves judicial resources and the parties’ resources and protects the rights of each Class

Member.

                                             COUNT I
                                         NEGLIGENCE
                                (on behalf of the Nationwide Class)

        102.     Plaintiffs restate and reallege all proceeding allegations above and hereafter as if

fully set forth herein.

        103.     Waste Management owed a duty to Plaintiffs and Class Members to safeguard their

sensitive PII.

        104.     As their employer, Waste Management also had a special relationship with its

current and former employees from being entrusted with their PII (and the PII of their dependents),

which provided an independent duty of care.

        105.     Waste Management had a duty to use reasonable security measures because it

undertook to collect, store and use Plaintiffs and Class members’ personal information.

        106.     As part of this duty, Waste Management was required to implement adequate data




                                                  23
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 24 of 32




security safeguards and measures to prevent foreseeable injury to Plaintiffs and the Class

Members, and therefore had a duty to take reasonable steps to safeguard sensitive PII from

unauthorized release or theft.

       107.    A network or system security breach by a third party criminal enterprise was a

foreseeable risk that Waste Management knew or should have known could damage its employees

and their dependents and expose them to the risk of identify theft.

       108.    In other words, Waste Management was required to exercise reasonable care in

obtaining, retaining, securing, storing, safeguarding, deleting and protecting the PII in its

possession from being compromised, lost, stolen, accessed, and misused by unauthorized persons.

       109.    Waste Management’s duty included, among other things, designing, maintaining,

and testing its security systems and data retention policies to ensure that Plaintiffs’ and Class

members’ PII in its possession was adequately secured, protected, and safely deleted in a timely

manner.

       110.    Waste Management further owed a duty to Plaintiffs and Class Members to

implement processes that would detect a breach of its security system in a timely manner and to

timely act upon warnings and alerts.

       111.    There is a very close connection between Waste Management’s failure to follow

reasonable security standards to protect the PII and the injury to Plaintiffs and the Class Members.

When individuals have their PII stolen, they are at substantial risk for imminent identity theft, and

need to take steps to protect themselves, including, for example, buying credit monitoring services

and purchasing or obtaining credit reports to protect themselves from identity theft.

       112.    If Waste Management had taken reasonable security and data retention measures,

data thieves would not have been able to take the PII of Plaintiffs and the Class Members. The




                                                 24
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 25 of 32




policy of preventing future harm weighs in favor of finding a special relationship between Waste

Management and Plaintiffs and the Class. If companies are not held accountable for failing to take

reasonable security measures to protect PII in their possession, they will not take the steps that are

necessary to protect against future security breaches.

       113.    Waste Management breached its duties by the conduct alleged in the Complaint by,

including without limitation, failing to protect the PII in its possession; unreasonably retaining

plaintiffs PII; failing to maintain adequate computer systems and data security practices to

safeguard the PII in its possession; failing to utilize adequate, updated, and secure software and

related systems to protect the PII in its possession; failing to disclose the material fact that its

computer systems and data security practices were inadequate to safeguard the PII from theft; and

failing to disclose in a timely and accurate manner to Plaintiffs and Class Members the material

fact of the Data Breach.

       114.    As a direct and proximate result of Waste Management’s failure to exercise

reasonable care and use commercially reasonable security measures, the PII of Waste

Management’s employees (and their dependents) was accessed by ill-intentioned criminals who

have used and will use the information to commit identity or financial fraud. Plaintiffs and Class

Members face the imminent, certainly impending and substantially heightened risk of identity

theft, fraud and further misuse of their PII.

       115.    As a proximate result of this conduct, Plaintiffs and the Class Members suffered

damage after the unauthorized data release and will continue to suffer damages in an amount to be

proven at trial. Furthermore, Plaintiffs and the Class Members have suffered emotional distress as

a result of the breach and have lost time and/or money as a result of past and continued efforts to

protect their PII and prevent the unauthorized use of their PII.




                                                 25
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 26 of 32




                                             COUNT II
                                   DECLARATORY JUDGMENT
                                 (on behalf of the Nationwide Class)

          116.   Plaintiffs restate and reallege all proceeding allegations above and hereafter as if

fully set forth herein.

          117.   Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

          118.   An actual controversy has arisen in the wake of the Data Breach regarding

Plaintiffs’ and Class Members’ PII and whether Waste Management is currently maintaining data

security measures adequate to protect Plaintiffs’ and Class Members from further data breaches

that compromise their PII. Plaintiffs allege that Waste Management’s data security measures

remain inadequate. Furthermore, Plaintiffs continue to suffer injury as a result of the compromise

of their PII and remain at imminent risk that further compromises of their PII will occur in the

future.

          119.   Under its authority under the Declaratory Judgment Act, this Court should enter a

judgment declaring, among other things, the following:

                 a.       Waste Management owes a legal duty to secure PII and to timely notify

          victims of a data breach under the common law; and

                 b.       Waste Management continues to breach this legal duty by failing to employ

          reasonable measures to secure individuals’ PII.




                                                  26
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 27 of 32




        120.    This Court also should issue corresponding prospective injunctive relief requiring

Waste Management to employ adequate security protocols consistent with law and industry

standards to protect PII.

        121.    If an injunction is not issued, Plaintiffs will suffer irreparable injury, and lack an

adequate legal remedy, in the event of another data breach at Waste Management. The risk of

another such breach is real, immediate, and substantial. If another breach at Waste Management

occurs, Plaintiffs will not have an adequate remedy at law because many of the resulting injuries

are not readily quantified and they will be forced to bring multiple lawsuits to rectify the same

conduct.

        122.    The hardship to Plaintiffs if an injunction does not issue exceeds the hardship to

Waste Management if an injunction is issued. Plaintiffs will likely be subjected to substantial

identity theft and other damage. On the other hand, the cost to Waste Management of complying

with an injunction by employing reasonable prospective data security measures is relatively

minimal, and Waste Management has a pre-existing legal obligation to employ such measures.

        123.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at Waste

Management, thus eliminating the additional injuries that would result to Plaintiffs and individuals

whose Payment Information would be further compromised.

                                           COUNT III
                             BREACH OF IMPLIED CONTRACT
                              (on behalf of the Employee Subclass)


        124.    Plaintiffs restate and reallege all proceeding allegations above and hereafter as if

fully set forth herein.

        125.    Plaintiffs and the Employee Subclass members delivered their PII to Waste



                                                 27
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 28 of 32




Management as part of the process of obtaining employment and/or services provided by Waste

Management.

       126.      Plaintiffs and Employee Subclass members entered into implied contracts with

Waste Management under which Plaintiffs and Employee Subclass members agreed to provide PII

as terms of the employment and Waste Management agreed to safeguard and protect such

information and to timely and accurately notify Plaintiffs and Employee Subclass members that

their data had been breached and compromised.

       127.      Plaintiffs and putative members of the Employee subclass entered into implied

contracts with Waste Management under which Waste Management agreed to only retain such PII

for a reasonable amount of time and for legitimate business purpose.

       128.      In providing such data, Plaintiffs and the Employee Subclass members entered into

an implied contract with Waste Management whereby Waste Management became obligated to

reasonably safeguard Plaintiffs’ and the other Class Members’ PII. Defendant’s obligations to

protect the data added value to the employment relationship and implied contract.

       129.      In delivering their PII to Waste Management, Plaintiffs and Employee Subclass

members intended and understood that Waste Management would adequately safeguard their

personal data.

       130.      Plaintiffs and the Employee Subclass members would not have entrusted their PII

to Waste Management in the absence of such an implied contract.

       131.      Waste Management accepted possession of Plaintiffs’ and Employee Subclass

members’ PII for the purpose of providing employment and/or services to Plaintiffs and Employee

Subclass members.

       132.      Had Waste Management disclosed to Plaintiffs and Employee Subclass members




                                                28
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 29 of 32




that it would maintain their PII for long periods, including several decades after their employment

with Waste Management, and would fail to adequately protect Plaintiffs’ and the Employee

Subclass members’ PII, Plaintiffs and Employee Subclass members would not have provided their

PII to Waste Management.

        133.    Waste Management knew that its employees’ personal data is highly sensitive and

must be protected, and that this protection was of material importance as part of the bargain to

Plaintiffs and Employee Subclass members.

        134.    Plaintiffs and Employee Subclass members fully performed their obligations under

the implied contracts with Waste Management.

        135.    Waste Management breached the implied contract with Plaintiffs and the Employee

Subclass members by failing to take reasonable measures to safeguard their PII.

        136.    Waste Management’s breach of the implied contract created a loss of value as

Plaintiffs and Employee Subclass members did not receive the full benefit of the bargain of the

implied contract.

        137.    As a proximate result of Defendant’s conduct, Plaintiffs and the Employee Subclass

members suffered and will continue to suffer damages in an amount to be proven at trial.

                                           COUNT IV
                                   UNJUST ENRICHMENT
                              (on behalf of the Employee Subclass)

        138.    Plaintiffs incorporate by reference all other allegations in the Complaint as if fully

set forth herein.

        139.    Plaintiffs and Employee Subclass members conferred a benefit on Waste

Management by working for and performing services to Waste Management. Waste Management

had knowledge of this benefit when it employed Plaintiffs and the Employee Subclass members




                                                 29
       Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 30 of 32




and accepted their work and services.

        140.   In exchange for the work and services performed by Plaintiffs and Employee

Subclass members to the benefit of Waste Management, Waste Management should have, in part,

provided for the administrative and other costs of providing reasonable data security and protection

to Plaintiffs and Employee Subclass members.

        141.   Waste Management failed to provide reasonable security, safeguards, and

protections to the personal data of Plaintiffs and Employee Subclass members, instead permitting

unauthorized third parties access to Plaintiffs’ and Employee Subclass members’ PII.

        142.   Furthermore, Waster Management retained valuable PII for long periods of time

without any consideration provided to Plaintiffs and Employee Subclass members for the retention

of the PII.

        143.   Under principles of equity and good conscience, Waste Management should not be

permitted to retain the benefit of work, services, and the PII that Plaintiffs and Employee Subclass

members bestowed upon Waste Management because Waste Management failed to provide

adequate safeguards and security measures to protect Plaintiffs’ and Employee Subclass members’

PII.

        144.   Waste Management wrongfully accepted and retained these benefits to the

detriment of Plaintiffs and Employee Subclass members .

        145.   Waste Management’s enrichment at the expense of Plaintiffs and Employee

Subclass members is and was unjust.

        146.   As a result of Waste Management’s wrongful conduct, as alleged above, Plaintiffs

and the Employee Subclass members are entitled to restitution and disgorgement of all profits,

benefits, and other compensation obtained by Waste Management, plus attorneys’ fees, costs, and




                                                30
     Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 31 of 32




interest thereon.

                                     RELIEF REQUESTED

Plaintiffs, individually and on behalf of the proposed Class, request that the Court:

       1. Certify this case as a Class action on behalf of the Class defined above, appoint
          Plaintiffs as Class representative, and appoint the undersigned counsel as Class
          counsel;

       2. Award declaratory, injunctive and other equitable relief as is necessary to protect the
          interests of Plaintiffs and other Class Members;

       3. Award restitution and damages to Plaintiffs and Class Members in an amount to be
          determined at trial;

       4. Award Plaintiffs and Class Members their reasonable litigation expenses and attorneys’
          fees to the extent allowed by law;

       5. Award Plaintiffs and Class Members pre- and post-judgment interest, to the extent
          allowable; and,

       6. Award such other and further relief as equity and justice may require.

                                 DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury of any and all issues in this action so triable of right.

Respectfully submitted,

/s/ William R.H. Merrill_
William R.H. Merrill
Texas Bar No. 24006064
S.D. Admission No. 23601
SUSMAN GODFREY, L.L.P.
1000 Louisiana
Houston, TX 77002
Phone: (713) 653-7865
Fax: (713) 654-6666
bmerrill@susmangodfrey.com

Krysta Kauble Pachman
(Pro Hac Vice Forthcoming)
SUSMAN GODFREY, L.L.P.
1900 Avenue of the Stars
Los Angeles, CA 90067



                                                 31
    Case 4:21-cv-01999 Document 1 Filed on 06/18/21 in TXSD Page 32 of 32




Phone: (310) 789-3118
Fax: (310) 789-3150
kpachman@susmangodfrey.com

Terence R. Coates (Pro Hac Vice Forthcoming)
MARKOVITS, STOCK & DEMARCO, LLC
3825 Edwards Road, Suite 650
Cincinnati, OH 45209
Phone: (513) 651-3700
Fax: (513) 665-0219
tcoates@msdlegal.com

Jeffrey S. Goldenberg (Pro Hac Vice Forthcoming)
GOLDENBERG SCHNEIDER, LPA
4445 Lake Forest Drive, Suite 490
Cincinnati, OH 45242
Phone: (513) 345-8291
Fax: (513) 345-8294
jgoldenberg@gs-legal.com

Joseph M. Lyon (pro hac vice forthcoming)
THE LYON FIRM
2754 Erie Avenue
Cincinnati, OH 45208
Phone: (513) 381-2333
Fax: (513) 766-9011
jlyon@thelyonfirm.com

Counsel for Plaintiffs and the Proposed Class




                                                32
